Day, J.
A rehearing of this case was granted, upon the petition of appellant, solely on the point therein-made as to the uncertainty in the deed of trust through which defendant’s title is derived.
A careful reconsideration of the question presented leads us to adhere to the conclusions of the opinion already announced.
Appellant insists that, while there are no other lands in Iowa which answer the description in the deed, yet there is nothing in the deed to show that the lands^are situated i/n Iowa.
Appellee insists that, as a matter of fact, there are no-lands in the United States to which the description inapplicable, except in Boone county, Iowa. Not having the means at hand of verifying this statement, we applied to-the commissioner of the general land office for a statement of the fact, and received information that the combination of township and range, as described in this deed, to wit: Township 84, range 26 occurs nowhere in the United States, but in Iowa, north of the base line, and west of the fifth principal meridian. This settles the certainty of the-description beyond doubt or argument.
*325There is no other point in the opinion requiring additional notice.
Affirmed.